 
Exhibit 10.4
EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as on the 1st day of July 2008.


BETWEEN:


FIRST AMERICAN SCIENTIFIC CORP
  (The “Corporation”)

 


AND:                                
                                                                                                   (the
“Executive”)
JOHN BRIAN NICHOLS




WHEREAS, the Corporation desires to employ the Executive as its President and
Chief Executive Officer effective July 1, 2008, and


WHEREAS, the Executive is willing to accept such employment by the Corporation,


NOW THEREFORE, IT IS AGREED AS FOLLOWS:


                               

Section 1
Definitions



 1.1
 
For the purposes of this Agreement the following terms shall have the following
meanings:



 1.1.1
 
“Termination For Cause" shall mean termination by the Corporation of the
Executive's employment by the Corporation by reason of the Executive's willful
dishonesty towards, fraud upon, or deliberate injury or attempted injury to the
Corporation, or by reason of the Executive's willful material breach of this
Agreement, which has resulted in material injury to the Corporation.



 1.1.2
  
“Termination Other Than For Cause" shall mean termination by the Corporation of
the Executive's employment by the Corporation (other than in a Termination for
Cause) and shall include constructive termination of the Executive's employment
by reason of material breach of this Agreement by the Corporation, such
constructive termination to be effective upon notice from the Executive to the
Corporation of such constructive termination.



 1.1.3
 
"Voluntary Termination" shall mean termination by the Executive of the
Executive's employment other than (i) constructive termination as described
herein, (ii) "Termination upon a Change in Control," and (iii) termination by
reason of the Executive's death or disability as described herein.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 1.1.5
 
"Change in Control" shall mean (i) the time that the Corporation first
determines that any person and all other persons who constitute a group (within
the meaning of § 13(d)(3) of the Securities Exchange Act of 1934 ("Exchange
Act")) have acquired direct or indirect beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of twenty percent (20%) or more of the
Corporation's outstanding securities, unless a majority of the "Continuing
Directors" approves the acquisition not later than ten (10) business days after
the Corporation makes that determination, or (ii) the first day on which a
majority of the members of the Corporation's board of directors are not
"Continuing Directors."



 1.1.6
 
 "Continuing Directors" shall mean, as of any date of determination, any member
of the Corporation's board of directors of the Corporation who (i) was a member
of that board of directors on January 31, 2001, (ii) has been a member of that
board of directors since inception of the Company, or (iii) was nominated for
election or elected to the Corporation's board of directors with the affirmative
vote of the greater of a majority of the Continuing Directors who were members
of the Corporation's board of directors at the time of such nomination or
election.




Section 2
Duties



During the term of this Agreement, the Executive agrees to be employed by and to
serve the Corporation as its President and CEO and the Corporation agrees to
employ and retain the Executive in such capacity for the duration of the term
herein.  In such capacity, the Executive shall render such managerial,
administrative and other services as are customarily associated with or incident
to such position and shall perform such other duties and responsibilities for
the Corporation as the Corporation may reasonably require, consistent with such
position.  The Executive shall devote a substantial portion of his business
time, energy, and skill to the affairs of the Corporation as the Executive shall
report to the Corporation's board of directors.


The Executive shall report directly to the Board of Directors and the
Corporation shall not appoint any individual to whom the Executive shall report,
or who shall have the right to supervise the Executive, provided, however, that
the Corporation's board of directors may appoint one or more members of the
board of directors to coordinate the reporting from the Executive to the board
of directors.  In the event that the Corporation changes the Executive's title,
working conditions or specifies duties so that the Executive's powers and duties
are diminished or reduced, or include powers, duties or working conditions which
are not generally consistent with the title of President and CEO, or if the
Corporation changes the reporting relationship so that the Executive reports to
another officer or employee, other than the Corporation's board of directors as
a whole, then at any time thereafter, at the Executive's option and upon thirty
days notice, and provided that such changes shall not have been rescinded or
corrected to the reasonable satisfaction of the Executive within said thirty day
period, the Executive shall have the right to terminate the employment
relationship, and in such event, the employment shall be deemed to have been
constructively terminated by the Corporation without cause.


 
2

--------------------------------------------------------------------------------

 

Section 3
Terms of Employment

 
 
3.1
Initial Term
The term of employment of the Executive by the Corporation shall be for a period
of seven years beginning with Effective Date July 1, 2008 ("Initial Term"),
unless terminated earlier pursuant to this Agreement.  At any time prior to the
expiration of the Initial Term, the Corporation and the Executive may by mutual
written agreement extend the Executive's employment under the terms of this
Agreement for such additional periods as they may agree.






Section 4
Compensation



 
4.1
Base Salary
As payment for the services to be rendered by the Executive as provided in
Section 1 and subject to the terms and conditions of Section 2, the Corporation
agrees to pay to the Executive a "Base Salary" for the twelve (12) calendar
months beginning the Effective Date at the rate as follows:
 
a)           $150,000 USD per annum for July 1, 2008 to June 30, 2010
b)           $180,000 USD per annum for July 1, 2010 to June 30, 2012
c)           $210,000 USD per annum for July 1, 2012 to June 30, 2015

 

 
4.2   
Additional Compensation and Bonuses
The Executive may be paid additional compensation by way of bonuses, additional
stock options or otherwise as determined from time to time by management and
approved by a majority of the Board of Directors.

 

 
4.3  
Stock options.
As incentive to the executive to commit to full time employment with the
Company, and in consideration of the lost opportunity in so doing, the Company
grants the Executive 14,000,000 options to purchase the Company’s stock at $
0.02 USD, said options to be exercisable at the rate of 2,000,000 at beginning
of each employment year  or in the case of early termination for any reason
whatsoever, all remaining options will be granted on the date of that
termination. Any unexercised options will expire ten years after the date of
grant.




 
4.4
Additional Benefits
During the term of this Agreement, the Executive shall be entitled to the
following fringe benefits:

 

 
4.4.1
Executive Benefits
The Executive shall be eligible to participate in such of the Corporation's
benefits and deferred compensation plans as are now generally available or later
made generally available to executive officers of the Corporation, including,
without limitation, the Corporation's Stock Option Plan, profit sharing plans,
annual physical examinations, dental and medical plans, personal catastrophe and
disability insurance, financial planning, retirement plans and supplementary
executive retirement plans, if any.  For purposes of establishing the length of
service under any benefit plans or programs of the Corporation, the Executive's
employment with the Corporation will be deemed to have commenced on the
Effective Date.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
4.4.2
Vacation
The Executive shall be entitled to six (6) weeks of vacation during each year
during the term of this Agreement and any extensions thereof, prorated for
partial years.

 

 
4.4.3 
Medical Insurance
For the term of this Agreement and any extensions thereof, the Corporation shall
at its expense procure and keep in effect a Preferred Plan of medical insurance
through a Medical Services plan of the Executive’s choice.

 
 
4.4.4   
 Life Insurance
For the term of this Agreement and any extensions thereof, the Corporation shall
at its expense procure and keep in effect term life insurance on the life of the
Executive payable to the in the aggregate amount of $1,000,000 with the
Corporation being the beneficiary thereof.  Further, the cost of such insurance
will be paid by the Corporation.

 

 
4.4.5 
Directors’ Liability Insurance
For the term of this Agreement and any extensions thereof, and so long as the
Executive is a Director of the Corporation, the Corporation shall at its sole
expense,  maintain and keep in effect Directors’ liability insurance on behalf
of the Executive. In event that the Corporation does not, or is unable to
provide such insurance coverage, then the Corporation will indemnify the
Executive against any claims or liabilities that may arise, other than for
fraud, as a result of the Executive’s service  as a Director.

 
 
4.46
Automobile Allowance
For the term of this Agreement and any extensions thereof the Corporation will
reimburse the Executive for mileage accumulated upon his motor vehicle while
being used for corporate matters.

 

 
4.47
Reimbursement for Expenses
During the term of this Agreement, the Corporation shall reimburse the Executive
for reasonable and properly documented out-of-pocket business and/or
entertainment expenses incurred by the Executive in connection with her duties
under this Agreement.

 

Section 5
Outside Activities of Executive


The Corporation acknowledges that the Executive has commitments and business
activities not related to the Corporation.  There shall be no restriction on the
Executive's ability to fulfill such commitments or engage in such business
activities, provided that during the term of the Executive's employment under
this Agreement, the Executive devotes at lease 80% of his time to corporate
matters.


Nothing in this Agreement shall preclude the Executive from devoting time during
reasonable periods required for investing personal assets and/or those of family
members in such form or manner that will not violate this Agreement and these
activities will be permitted so long as they do not materially adversely affect
the performance of the Executive's duties and obligations to the Corporation.
 
 
4

--------------------------------------------------------------------------------

 

Section 6
Obligation to Pay



The Corporation's obligation to pay the Executive the compensation and to make
the arrangements provided herein shall be unconditional, and the Executive shall
have no obligation whatsoever to mitigate damages hereunder.  If litigation
after a Change in Control shall be brought to enforce or interpret any provision
contained herein, the Corporation, to the extent permitted by applicable law and
the Corporations' articles of incorporation and bylaws, hereby indemnifies and
will pay the Executive for the Executive's reasonable attorneys' fees and
disbursements incurred in such litigation.


Withholdings


All compensation and benefits to the Executive hereunder shall be reduced by all
federal, state, local and other withholdings and similar taxes and payments
required by applicable law.
 
Payment of amounts due


If the event that the Company is unable to pay any amounts due to the Executive
on the date that it is due, the Executive may elect, as its sole option, to
accept free trading stock of the Company in lieu of said payment calculated at a
rate that is discounted by 10 % from the lesser of the fair market price of the
stock on the day the amount was due and the day the stock is issued.  This
election to accept stock by way of the Company’s Stock option plan or otherwise
shall be in addition to any other grants, stock options or stock bonuses payable
hereunder. In the event that the Corporation is unable to provide the free
trading stock contemplated herein, the Executive may accept restricted stock at
a rate discounted by 20%, failing which the Corporation will provide suitable
collateral until payment has been made in full.



Section 7
Termination



 
7.1
For Cause
Termination for Cause may be effected by the Corporation at any time during the
term of this Agreement and shall be effected by written notification to the
Executive.  Upon Termination For Cause, the Executive shall promptly be paid all
accrued salary, bonus compensation to the extent earned, vested deferred
compensation (other than pension play or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any plans of
the Corporation in which the Executive is a participant to the full extent of
the Executive's rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by the Executive in connection with her
duties hereunder, all to the date of termination, and all Severance Compensation
provided, but no other compensation or reimbursement of any kind.

 
 
 
5

--------------------------------------------------------------------------------

 

 
7.2
Other Than For Cause
Notwithstanding anything else in this Agreement, the Corporation may affect a
Termination Other Than for Cause at any time upon giving written notice to the
Executive of such termination.  Upon any Termination Other Than For Cause, the
Executive shall promptly be paid all accrued salary, bonus compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of the Corporation in which the Executive is
a participant to the full extent of the Executive's rights under such plans
(including accelerated vesting, if any, of awards granted to the Executive under
the Corporation's stock option plan), accrued vacation pay and any appropriate
business expenses incurred by the Executive in connection with her duties
hereunder, all to the date of termination, and all Severance Compensation
provided, but no other compensation or reimbursement of any kind



 
7.3
By Reason of Disability
If, during the term of this Agreement, the Executive, in the reasonable judgment
of the Corporation's board of directors, has failed to perform her duties under
this Agreement on account of illness or physical or mental incapacity, and such
illness or incapacity continues for a period of more than three consecutive
months, the Corporation shall have the right to terminate the Executive's
employment hereunder by written notification to the Executive and payment to the
Executive of all accrued salary, bonus compensation to the extent earned, vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), any benefits under
any plans of the Corporation in which the Executive is a participant to the full
extent of the Executive's rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by the Executive in connection with her
duties hereunder, all to the date of termination, with the exception of medical
and dental benefits which shall continue through the expiration of this
Agreement and all Severance Compensation provided, but no other compensation or
reimbursement of any kind.

 

 
7.4
On Death
In the event of the Executive's death during the term of this Agreement, the
Executive's employment shall be deemed to have terminated as of the last day of
the month during which his death occurs and the Corporation shall promptly pay
to his estate or such beneficiaries as the Executive may from time to time
designate all accrued salary, bonus compensation to the extent earned, vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), any benefits under
any plans of the Corporation in which the Executive is a participant to the full
extent of the Executive's rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by the Executive in connection with her
duties hereunder, all to the date of termination, and all Severance Compensation
provided, but no other compensation or reimbursement of any kind.
 

 
 
 
6

--------------------------------------------------------------------------------

 
 
7.5
Voluntary
In the event of a Voluntary Termination, the Corporation shall promptly pay all
accrued salary, bonus compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any plans of
the Corporation in which the Executive is a participant to the full extent of
the Executive's rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by the Executive in connection with her
duties hereunder, all to the date of termination, and all Severance Compensation
provided, but no other compensation or reimbursement of any kind.

 


 
7.6
Upon a Change in Control
In the event of a Termination Upon a Change in Control, the Executive shall
immediately be paid all accrued salary, bonus compensation to the extent earned,
vested deferred compensation (other than pension plan or profit sharing plan
benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of the Corporation in which the Executive is a
participant to the full extent of the Executive's rights under such plans
(including accelerated vesting, if any, of any awards granted to the Executive
under the Corporation's Stock Option Plan), accrued vacation pay and any
appropriate business expenses incurred by the Executive in connection with her
duties hereunder, all to the date of termination, and all Severance
Compensation, but no other compensation or reimbursement of any kind.

 


 
7.7
Notice of Termination
The Corporation may effect a termination of this Agreement pursuant to the
provisions of this Section upon giving thirty (30) days written notice to the
Executive of such termination.  The Executive may effect a termination of this
Agreement pursuant to the provisions of this Section upon giving thirty (30)
days written notice to the Corporation of such termination.

 

Section 8
Severance Compensation

 
 
8.1
Severance Compensation in the Event of a Termination Upon a Change in Control  
In the event the Executive's employment is terminated in a Termination Upon a
Change in Control, the Executive shall be paid as severance compensation
("Severance Compensation") the greater of the balance of the unpaid salary
calculated to the end of the term of this agreement times two (2) and his Base
Salary (at the rate payable at the time of such termination), for a period of
twenty-four (24) months from the date of such termination.  Said Severance
Compensation shall be paid regardless of Executive being employed by a new
employer during such period.  Notwithstanding anything in this Section to the
contrary, the Executive may in the Executive's sole discretion, by delivery of a
notice to the Corporation within thirty (30) days following a Termination Upon a
Change in Control, elect to receive from Compensation a lump sum Severance
Compensation payment by bank cashier's check equal to the present value of the
flow of cash payments that would otherwise be paid to the Executive pursuant to
this Section.  The Executive shall also be entitled to an accelerated vesting of
any awards granted to the Executive under the Corporation's Stock Option Plan to
the extent provided in the stock option agreement entered into at the time of
grant.  The Executive shall continue to accrue retirement benefits and shall
continue to enjoy any benefits under any plans of the Corporation in which the
Executive is a participant to the full extent of the Executive's rights under
such plans, including any perquisites provided under this Agreement, through the
remaining term of this Agreement.


 
 
7

--------------------------------------------------------------------------------

 
 
8.2
Severance Compensation in the Event of a Termination Other Than for Cause
In the event the Executive's employment is terminated in a Termination Other
Than for Cause, the Executive shall be paid as Severance Compensation the
greater of the balance of the unpaid salary calculated to the end of the term of
this agreement and his Base Salary (at the rate payable at the time of such
termination), for a period of twelve (12) months from the date of such
termination.  Said Severance Compensation will be paid regardless of Executive
being employed by a new employer during such period.  Notwithstanding anything
in this Section to the contrary, the Executive may in the Executive's sole
discretion, by delivery of a notice to the Corporation within thirty (30) days
following a Termination Upon a Change in Control, elect to receive from
Compensation a lump sum Severance Compensation payment by bank cashier's check
equal to the present value of the flow of cash payments that would otherwise be
paid to the Executive pursuant to this Section.  The Executive shall also be
entitled to an accelerated vesting of any awards granted to the Executive under
the Corporation's Stock Option Plan to the extent provided in the stock option
agreement entered into at the time of grant.  The Executive shall continue to
accrue retirement benefits and shall continue to enjoy any benefits under any
plans of the Corporation in which the Executive is a participant to the full
extent of the Executive's rights under such plans, including any perquisites
provided under this Agreement, though the remaining term of this Agreement.

 
 
8.3
Severance Compensation Upon Other Termination
In the event of a Voluntary Termination, Termination For Cause, Termination by
reason of the Executive's death or disability as described herein, the Executive
or his estate shall be paid the greater of the balance of the unpaid salary
calculated to the end of the term of this agreement and his Base Salary (at the
rate payable at the time of such termination), for a period of six (6) months
from the date of such termination, on the dates specified in Section 3.1.  Said
Severance Compensation will be paid regardless of Executive being employed by a
new employer during such period.  Notwithstanding anything in this Section to
the contrary, the Executive may in the Executive's sole discretion, by delivery
of a notice to the Corporation within thirty (30) days following a Termination
Upon a Change in Control, elect to receive from Compensation a lump sum
Severance Compensation payment by bank cashier's check equal to the present
value of the flow of cash payments that would otherwise be paid to the Executive
pursuant to this Section.  The Executive shall also be entitled to an
accelerated vesting of any awards granted to the Executive under the
Corporation's Stock Option Plan to the extent provided in the stock option
agreement entered into at the time of grant.  The Executive shall continue to
accrue retirement benefits and shall continue to enjoy any benefits under any
plans of the Corporation in which the Executive is a participant to the full
extent of the Executive's rights under such plans, including any perquisites
provided under this Agreement, through the remaining term of this Agreement.




 
8

--------------------------------------------------------------------------------

 

Section 9
Confidentiality


The Executive agrees that all confidential and proprietary information relating
to the Corporation's business shall be kept and treated as confidential both
during and after the term of this Agreement, except as may be permitted in
writing by the Corporation's board of directors or as such information is within
the public domain or comes within the public domain without any breach of this
Agreement.



Section 10
Idemnification



In addition to any rights to indemnification to which the Executive is entitled
to under the Corporation's articles of incorporation and bylaws, the Corporation
shall indemnify the Executive at all times during and after the term of this
Agreement to the maximum extent permitted under Washington Business Corporation
Act or any successor provision thereof and any other applicable state law, and
shall pay the Executive's expenses in defending any civil or criminal action,
suit, or proceeding in advance of the final disposition of such action, suit or
proceeding, to the maximum extent permitted under such applicable state laws.



Section 11
Notices



Notice under this Agreement shall be in writing and shall be effective when
actually delivered.  If mailed, notice shall be deemed effective 48 hours after
mailing as registered or certified mail, postage prepaid, directed to the other
party at the address set forth below or such other address as the party may
indicate by written notice to the other:
 
 

First American Scientific Corp
John Brian Nichols

700 – 101 Convention Way
_______________

Las Vegas, Nevada
_______________

 
USA 89109

 
 




Section 12
Time


Time is of the essence of this Agreement.
 

Section 13
No Release



Both parties agree that the termination of this Agreement or the expiration of
the term of this Agreement shall not release either party from any obligations
under Sections this Agreement.
 

Section 14
Survival



Any of the terms and covenants contained in this Agreement which require the
performance of either party after Termination shall survive such Termination.
 
 
9

--------------------------------------------------------------------------------

 



Section 15
Waiver

 
Failure of either party at any time to require performance of any provision of
this Agreement shall not limit the party's right to enforce the provision, nor
shall any waiver of any breach of any provision be a waiver of any succeeding
breach of any provision or a waiver of the provision itself for any other
provision.
 

Section 16
Assignment



Except as otherwise provided within this Agreement, neither party hereto may
transfer or assign this Agreement without prior written consent of the other
party.



Section 17
Law Governing


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.
 

Section 18
Attorney Fees


In the event a suit or action is brought by any party under this Agreement to
enforce any of its terms, or in any appeal there from, it is agreed that the
prevailing party shall be entitled to reasonable attorneys fees to be fixed by
the trial court and/or appellate court.
 

Section 19
Presumption



This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.



Section 20
Computation of Time



In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall be
included, unless it is a Saturday, Sunday or a legal holiday, in which event the
period shall begin to run on the next day which is not a Saturday, Sunday or a
legal holiday, in which event the period shall run until the end of the next day
thereafter which is not a Saturday, Sunday or legal holiday.



Section 21
Titles and Captions



All article, section and paragraph titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor affect the interpretation of this Agreement.
 

Section 22
Pronouns and Plurals



All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons may require.
 

 
 
10

--------------------------------------------------------------------------------

 

Section 23
Entire Agreement



This Agreement contains the entire understanding between and among the parties
and supersedes any prior understandings and agreements among them respecting the
subject matter of this Agreement.
 

Section 24
Prior Agreements



This document is the entire, final and complete agreement of the parties and
supersedes and replaces all prior or existing written and oral employment
agreements.



Section 25
Agreement Binding



This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.
 

Section 26
Savings Clause



If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circum­stances other than
those as to which it is held invalid, shall not be affected thereby.
 

Section 27
Separate Counsel



The parties acknowledge that Executive has not been represented in this
transaction by counsel and the Company has been represented by Conrad C. Lysiak,
Attorney and Counselor at Law.


IN WITNESS WHEREOF, the parties have executed this Agreement, the 1st day of
July, 2007.





  FIRST AMERICAN SCIENTIFIC CORP          
 
By:
CALVIN KANTONEN       Calvin Kantonen       CFO and Chairman          

 
 
Attest:


[Seal]



  EXECUTIVE          
 
By:
JOHN BRIAN NICHOLS       John Brian Nichols                   


 

 
11

--------------------------------------------------------------------------------

 
